                                                             Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 1 of 9 Page ID #:334



                                                                             1 Patric Hooper (State Bar No. CA 57343)
                                                                               Bridget A. Gordon (State Bar No. CA 287098)
                                                                             2 HOOPER LUNDY & BOOKMAN, P.C.
                                                                               1875 Century Park East
                                                                             3 Suite 1600
                                                                               Los Angeles, CA 90067
                                                                             4 Telephone: (310) 551-8111
                                                                               Facsimile: (310) 551-8181
                                                                             5 Email: PHooper@health-law.com
                                                                               Email: BGordon@health-law.com
                                                                             6
                                                                             7 Attorneys for Plaintiff AGENDIA, INC.
                                                                             8                      UNITED STATES DISTRICT COURT
                                                                             9           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                                            10
                                                                            11 AGENDIA, INC.,                             Case No. 8:19-cv-00030-DOC (JDEx)
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                            12                   Plaintiff,                        Hon. David O. Carter
                                       1875 CENTURY PARK EAST




                                                                            13 v.
                                        LOS ANGELES, CA 90067




                                                                                                                          PLAINTIFF’S REPLY TO
                                                                                                                          DEFENDANT’S OPPOSITION TO
                                                                            14 ALEX AZAR, SECRETARY OF
                                               SUITE 1600




                                                                                                                          PLAINTIFF’S MOTION FOR
                                                                               HEALTH AND HUMAN SERVICES,                 SUMMARY JUDGMENT
                                                                            15
                                                                                            Defendant.                    Date:       February 10, 2020
                                                                            16                                            Time:       8:30
                                                                                                                          Dept.:      9D
                                                                            17
                                                                                                                          Trial Date: None
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                                8:19-cv-00030-DOC (JDEx)
                                                                                                    PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                                                                                   TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                 5916784.1
                                                             Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 2 of 9 Page ID #:335



                                                                             1 I.            SUBJECT MATTER JURISDICTION
                                                                             2               A.    Introduction
                                                                             3               In his opposition to Agendia’s motion for summary judgment, the Secretary
                                                                             4 accuses Agendia of resorting to “misleading labels and other obfuscations” to
                                                                             5 “mislead” the Court into asserting subject matter jurisdiction over Agendia’s
                                                                             6 claims in this lawsuit. ECF No. 32, pages 8 and 13 of 31. However, this is hardly
                                                                             7 the case, as explained in Agendia’s opening memorandum and in this reply.
                                                                             8               As pointed out previously, due to no fault on its part, Agendia had to wait
                                                                             9 years even to have an Administrative Law Judge (“ALJ”) address the issue of
                                                                            10 whether Medicare must cover and pay for the laboratory tests at issue. And, when
                                                                            11 the two ALJs here finally did so, they deferred substantially to the Medicare
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                            12 coverage policy contained in LCD L32288 to deny coverage for the testing for all
                                       1875 CENTURY PARK EAST




                                                                            13 but four of the more than four hundred Medicare beneficiaries whose doctors had
                                        LOS ANGELES, CA 90067




                                                                            14 ordered such testing to help the doctors guide the treatment of each beneficiaries’
                                               SUITE 1600




                                                                            15 breast cancer.
                                                                            16               Because neither the ALJs nor the Departmental Appeals Board’s (“DAB”)
                                                                            17 Medicare Appeals Council (“Appeals Council”) had the authority to determine the
                                                                            18 validity of LCDs, Agendia sought prompt court review of the validity of the LCD
                                                                            19 and its progeny, the MolDX program. In doing so, Agendia did not ignore the
                                                                            20 final step in the Secretary’s four-step administrative appeal process, review by the
                                                                            21 Appeals Council. Rather, Agendia sought to obtain an order allowing it to go to
                                                                            22 court to challenge the validity of the LCD before the Appeals Council ruled on the
                                                                            23 merits of the appeals.
                                                                            24               No matter how the Secretary now seeks to characterize Agendia’s efforts in
                                                                            25 this regard, he cannot deny the facts: (1) that the two ALJs based their adverse
                                                                            26 decisions on LCD L32288; (2) that following the issuance of the ALJ decisions,
                                                                            27 Agendia requested the Departmental Appeals Board (“DAB”) to allow it to go
                                                                            28
                                                                                                                                  1
                                                                                                            PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                                                                                           TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                 5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 3 of 9 Page ID #:336



    1   straight to court to challenge the LCD; (3) that the DAB “review entity” denied
    2   Agendia’s request more than sixty days after the requests for expedited review
    3   were filed with the DAB; and (4) that the two ALJ decisions were referred to the
    4   Appeals Council for decisions on the merits, which the Appeals Council has yet to
    5   issue.
    6               Under these circumstances, jurisdiction exists here under 42 U.S.C. section
    7   1395ff(b)(2). And, as explained below, due in part to the Supreme Court’s ruling
    8   in Smith v. Berryhill, 139 S. Ct. 1769 (2019), such jurisdiction exists without the
    9   need for the Court to waive any statutory requirement or for Agendia to show
   10   irreparable harm or the collateral nature of the issues to be decided or whether
   11   mandamus jurisdiction exists.
   12               B.    Jurisdiction Exists Under 42 U.S.C. Section 1395ff(b)(2)(C)
   13               As mentioned above, the Secretary accuses Agendia of attempting “to
   14   mislead” the Court by “obliquely” asserting a theory of respondeat superior that
   15   would allow Agendia’s November 6, 2018 requests for expedited access to judicial
   16   review to be treated as if they were directed to the “appropriate review entity” of
   17   the DAB. ECF No. 32 at 13 of 31.
   18               The November 6, 2018 requests speak for themselves. They were, in fact,
   19   addressed to the DAB on the second line of the letters and to the Appeals Council
   20   on the third line. In the definitions section of the Medicare appeals regulations, the
   21   Appeals Council is defined as being within the DAB. See 42 C.F.R. § 405.902.
   22               Agendia identified the nature of its November 6, 2018 requests in bold in
   23   each request – “REQUEST FOR EXPEDITED ACCESS TO JUDICIAL
   24   REVIEW.” Agendia was not attempting to fool anyone. It had waited for more
   25   than five years to get to court and sought to avail itself of the remedy established
   26   by Congress for doing so quickly after Agendia had completed the third step in the
   27   four-step process. The Secretary must concede that if Agendia had simply
   28
                                                        2
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                 TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 4 of 9 Page ID #:337



    1   included the words “appropriate review entity” in the address line of the November
    2   6, 2018 requests, the DAB would have been required to respond to the requests
    3   within 60 days. However, because Agendia did not add these three words to the
    4   address on its letters, the Secretary seemingly contends the DAB had complete
    5   discretion for determining when the 60-day limit for responding began to run in
    6   this case. And, the Secretary has provided no explanation as to why it took the
    7   DAB so long to re-route the requests internally to the “appropriate review entity.”
    8   Instead, the Secretary asserts that because Agendia e-filed its “EAJR requests to
    9   the wrong entity, the 60-day clock for the DAB to render a decision never
   10   commenced.” ECF No. 32, page 14 of 31.
   11               Agendia continues to assert (1) that its November 6, 2018 requests satisfied
   12   the requirements of the controlling statute, and (2) that because the DAB did not
   13   respond within 60 days of November 6, 2018, Agendia was permitted to initiate
   14   this lawsuit within 60 days thereafter under 42 U.S.C. section 1395ff(b)(2)(C).1
   15               C.    Under Smith v. Berryhill, Judicial Review Was Not Barred by the
                          Lack of an Appeals Council Decision on the Merits of Agendia’s
   16                     Claims.
   17               The situation here is similar to that in Smith v. Berryhill, supra, a Supreme
   18   Court decision largely glossed over by the Secretary in the argument section of her
   19   opposition. In Smith, as here, the claimant completed the first three steps of the
   20   four-step administrative appeal process of 42 U.S.C. section 405(b) and (g),
   21   including, most importantly, completing a hearing with an ALJ. Mr. Smith had
   22   allegedly not timely filed a request for review with the Appeals Council. As a
   23   result, the Appeals Council dismissed Mr. Smith’s request for review.
   24
        1
   25   The DAB has divided into two pieces the review of the ALJ’s October 12, 2018
      decision. On February 27, 2019, the Appeals Council reversed the favorable
   26 portion of the ALJ’s decision. Agendia contends that the decision could not be

   27 divided. In any event, it contends that the validity of the entire decision continues
      to be before this court pursuant to its original complaint.
   28
                                                         3
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 5 of 9 Page ID #:338



    1               When Mr. Smith sought judicial review, the district court and the court of
    2   appeals concluded that they lacked jurisdiction to review his claim. The Supreme
    3   Court granted certiorari to resolve a conflict among the circuits on the jurisdiction
    4   issue.2 The Supreme Court ultimately concluded that the lack of a hearing on the
    5   merits of Mr. Smith’s claim by the Appeals Council did not deprive Mr. Smith of
    6   judicial review of the merits of his claim. In a critical footnote (note 10 at 139 S.
    7   Ct. 1775), the Court held that because the hearing mentioned in 42 U.S.C. section
    8   405(g) does not refer to a hearing before the Appeals Council, “the fact that there
    9   was no Appeals Council hearing – much like there was no reasoned Appeals
   10   Council decision on the merits – does not bar review.”
   11               Thus, even if the Court accepts the Secretary’s view that the DAB’s 60-day
   12   limit for deciding whether to grant Agendia’s EAJR requests never commenced,
   13   this Court has jurisdiction to review the DAB’s February 22, 2019 decision. ECF
   14   No. 29-2. This decision holds that EAJR was not justified under the Secretary’s
   15   regulations because Agendia did not demonstrate that the only factor precluding a
   16   favorable decision is the constitutionality of a statute or the validity of a regulation,
   17   NCD, or CMS ruling. ECF No. 29-2, page 39 of 41.
   18               This conclusion must be set aside under the Administrative Procedure Act, 5
   19   U.S.C. section 706(1)(C), because it exceeds the authority delegated to the
   20   Secretary by the controlling statute. Under Section 1395ff(b)(2)(A), EAJR must be
   21   granted where the DAB “does not have the authority to decide the question of law
   22   or regulation relevant to the matters in controversy and that there is no material
   23   issue of fact in dispute.”
   24

   25
                    2
   26          The Government chose to reverse its longstanding position on the
      jurisdiction issue agreeing with Mr. Smith that his claim qualified for judicial
   27 review notwithstanding the lower courts’ decisions to the contrary. Smith, 139 S.

   28 Ct. at 1773.
                                                        4
                                  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                 TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 6 of 9 Page ID #:339



    1               Clearly, the DAB does not have the authority to determine (1) whether
    2   Congress has violated due process by delegating discretionary regulatory authority
    3   to a private contractor, or (2) whether LCD L32288 was properly promulgated.
    4   And, there are no material facts in dispute regarding either of these purely factual
    5   disputes. If these two controlling requirements are met, the statute does not allow
    6   the DAB to deny EAJR simply because the DAB determines that Agendia might
    7   prevail before the Appeals Council notwithstanding the LCD.
    8               Thus, most respectfully, the Court should reverse the DAB’s denial of the
    9   EAJR requests and assert jurisdiction under Section 1395ff(b)(2) to address the
   10   two legal issues in dispute.
   11               D.    If the Court Decides to Wait for the Appeals Council to Rule on
                          the Merits of the Two ALJ Decisions, It Should Retain
   12                     Jurisdiction.
   13               In its February 22, 2019 decision, the DAB forwarded the two ALJ decisions
   14   to the Appeals Council for decisions on the merits. As of the date of this reply, the
   15   Appeals Council has yet to rule in either case, further delaying Agendia’s right to
   16   receive a ruling from this Court on whether the laboratory testing at issue is
   17   covered by Medicare.3
   18               If the Court is inclined to delay reaching the merits of Agendia’s challenges
   19   to the LCD until the Appeals Council rules in the two ALJ cases, Agendia
   20   respectfully asks the Court to retain this case pending the issuance of the Appeals
   21   Councils’ decisions, in light of how long it has taken for Agendia to get to court
   22   already.
   23

   24
        3
   25   Nearly three months ago, this Court remanded Agendia’s case involving the first
      ALJ’s decision to the Appeals Council for further proceedings. The Council also
   26 has yet to rule in that matter. See Agendia v. Azar, 19-cv-00074, Court’s October

   27 29, 2019 order, ECF No. 31. In fact, the Secretary has appealed the order (ECF
      No. 35), meaning that the appeal on the merits will be delayed even further.
   28
                                                         5
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 7 of 9 Page ID #:340



    1   II.         LCD L32288 AND THE MOLDX PROGRAM ARE INVALID.
    2               Agendia continues to assert that LCD L32288 and the MolDx program are
    3   invalid because (1) Congress improperly delegated regulatory policy making to
    4   private contractors to make such policies, and (2) the policies were not enacted as
    5   regulations as required by 42 U.S.C. section 1395hh. In its October 29, 2019 order
    6   in the related case, this Court rejected the first contention but agreed with the
    7   second argument.
    8               Agendia anticipates that the Court will follow its ruling on both issues in this
    9   case. The Secretary is essentially repeating the arguments he made through
   10   counsel in the previous case here regarding 42 U.S.C. section 1395hh – the
   11   “promulgation challenge.”
   12               The Court rejected each of the Secretary’s arguments supporting his attempt
   13   to excuse the past non-compliance with Section 1395hh(a)(2). The Court
   14   expressly found that the LCD is (1) a rule, requirement, or other statement of
   15   policy,” that (2) establishes or changes (3) a substantive legal standard that (4)
   16   governs “payment for services. Case no. 19-cv-00074, ECF No. 31, pages 16-17 of
   17   31.
   18               The Court rejected the Secretary’s argument that the December 2016
   19   amendment at 42 U.S.C. section 1395y(l)(5)(D) applies in some manner to allow
   20   the LCD to have been promulgated without compliance with Section 1395hh in
   21   2011 and when it was applied to Agendia’s services furnished in 2013. The Court
   22   correctly concluded that the 2016 requirement in no way “imply exclusivity”
   23   meaning that compliance with both the 2016 amendment and Section 1395hh is
   24   required going forward. Id. at 15-16. And, in any event, compliance with Section
   25   1395hh was required in 2011 when the Medicare Administrative Contractor,
   26   Palmetto GBA, enacted LCD L32288 and the MolDx program.
   27

   28
                                                         6
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 8 of 9 Page ID #:341



    1               The Secretary’s post hoc attempt to characterize the LCD as a procedural
    2   rule that is outside the requirements of Section 1395hh is directly contradicted by
    3   the Court’s previous finding that the LCD is a substantive legal standard. The
    4   LCD does much more than create an internal procedure. It establishes the
    5   substantive standard that all molecular diagnostic tests are medically unnecessary
    6   and unreasonable until and unless they are expressly found to be medically
    7   necessary and reasonable by the private contractors who administer the MolDx
    8   program.
    9               Because, the policies at issue are classic gap-filling policies, as held
   10   previously by the Court, the Secretary now attempts to characterize them as being
   11   procedural in nature to try to avoid the consequences of not enacting them in the
   12   manner regulations are required to be enacted. The policies are much more than
   13   procedural policies. The policy is that all molecular diagnostic tests not approved
   14   under the MolDx program are medically unreasonable and unnecessary. The fact
   15   that Agendia has been able to convince one ALJ that this policy should be
   16   disregarded is of no assistance to Agendia and other laboratories providing
   17   molecular diagnostic when other ALJs choose to defer to the policy in other ALJ
   18   decisions such as the two at issue here. Characterizing the policy as a mere
   19   procedural presumption to try to avoid having to enact them as a regulation ignores
   20   the substantive impact of the policy.
   21               The Secretary continues to insist, as his counsel did in the related case, that
   22   the December 2016 amendment imposing new procedural requirements on the
   23   enactment of LCDs somehow retroactively allows the Secretary to enforce a policy
   24   enacted in 2011 without having complied with the procedures required under
   25   Section 1395hh. The Secretary provides no legislative history or other support for
   26   creating such an implied exception to the requirements of Section 1395hh prior to
   27   2016. The more likely interpretation is that in 2016, Congress chose to create
   28
                                                         7
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
Case 8:19-cv-00030-DOC-JDE Document 34 Filed 01/13/20 Page 9 of 9 Page ID #:342



    1   exceptions to the requirements of Section 1395hh, because Congress did not enact
    2   new requirements until 2016. If Congress had intended to exempt LCDs from the
    3   requirements of Section 1395hh, it would have done so, as it did with NCDs.
    4   III.        CONCLUSION
    5               Based on the foregoing, the Court is respectfully requested to grant
    6   Agendia’s motion for summary judgment and to remand the two ALJ decisions at
    7   issue to the ALJs for further proceedings to be conducted without regard to LCD
    8   L32288 or the MolDx program.
    9
        Dated: January 13, 2020                   HOOPER, LUNDY & BOOKMAN, P.C.
   10

   11

   12                                             By:        s/
   13                                                           PATRIC HOOPER
                                                  Attorneys for Plaintiff AGENDIA, INC.
   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                         8
                                   PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
                                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        5916784.1
